Detailed Action
Title of Invention
The title of the invention is insufficiently descriptive of the claimed invention.  If any claims are allowed under the current title, Examiner will amend it to be descriptive.  See MPEP § 606.01.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”, and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 6, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Deursen et al (US 2007/0111789 A1).
Regarding claim 1, Van Deursen discloses a non-transitory computer readable medium storing an information processing program (Fig. 1) for realizing, on a computer a first-game control function that runs a first game while allowing a group of characters to participate therein (Fig. 2), a subset creating function that creates, on the basis of a game result of the first game, a seated and unseated characters), and a second-game control function that runs a second game while performing control for the characters included in the subset created by the subset creating function so as to display, on a display medium, at least some of character objects in the form of character objects of a predetermined kind (Fig. 6: 16). 
Regarding claim 2, Van Deursen discloses wherein the second game-control function runs the second game while performing control for the characters not included in the subset created by the subset creating function so as to display, on the display medium, at least some character objects in the form of character objects of a kind selected by a player (Fig. 7: 16). 
Regarding claim 3, Van Deursen discloses wherein the second game-control function runs the second game while performing control individually for the plurality of characters not included in the subset created by the subset creating function so as to display, on the display medium, at least some character objects in the form of character objects of kinds individually selected by different players (Fig. 8). 
Regarding claim 6, Van Deursen discloses wherein the second-game control function determines the character objects of the predetermined kind on the basis of a game medium that determines the content of the second game (Fig. 8). 
Regarding claim 8, Van Deursen discloses wherein the second-game control function determines whether or not to display the second game in which a character owned by a player participates, on the basis of the game result of the first game played by the character owned by the player (Figs 3-8). 
Regarding claim 11, Van Deursen discloses a server comprising a first-game control means (Abstract) that runs a first game while allowing a group of characters to participate therein (Fig. 2), a subset creating means that creates, on the basis of a game result of the first game, a subset consisting of some characters included in the group of characters from a seated and unseated characters), and a second-game control means that runs a second game while performing control for the characters included in the subset created by the subset creating means so as to display, on a display medium, at least some character objects in the form of character objects of a predetermined kind (Fig. 6: 16).
Regarding claim 12, Van Deursen discloses an information processing system comprising a terminal and a server communicatively connected to the terminal (Abstract), wherein the terminal includes an accepting means that accepts, from a player, a selection of a character for participation in a first game and a second game as well as a selection of a character object (Fig. 1), a notification means that sends, to the server, a notification of the character for participation in the first game and the second game (Fig. 1), as well as the character object selected by the player accepted by the accepting means (16), and a display medium that displays the first game and the second game (Fig. 4), and wherein the server includes a first-game control means that runs the first game while allowing a group of characters including the character selected by the player included in the notification sent from the notification means to participate therein (Fig. 4),, a subset creating means that creates, on the basis of a game result of the first game, a subset consisting of some characters included in the group of characters from a universal set consisting of all the characters included in the group of characters (Fig. 6: seated and unseated characters), a second-game control means that runs the second game while using, for the characters included in the subset created by the subset creating means, character objects of a predetermined kind other than the character object selected by the player, included in the notification sent from the notification means, as some character objects (Fig. 6: 16), and a display control means that performs control to display the first game and the second game on the display medium (Figs. 3-8). 
Regarding claim 13, Van Deursen discloses an information processing device (Abstract) comprising an accepting means that accepts, from a player, a selection of a character for 16), a display medium that displays the first game and the second game (Fig. 4), a first-game control means that runs the first game while allowing a group of characters including the character selected by the player accepted by the accepting means to participate therein (Fig. 4), a subset creating means that creates, on the basis of a game result of the first game, a subset consisting of some characters included in the group of characters from a universal set consisting of all the characters included in the group of characters (Fig. 6: seated and unseated characters), a second-game control means that runs the second game while using, for the characters included in the subset created by the subset creating means, character objects of a predetermined kind other than the character object selected by the player (Fig. 6: 16), accepted by the accepting means, as some character objects, and a display control means that performs control to display the first game and the second game on the display medium (Figs. 3-8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deursen in view of Pieron et al (US 2015/0273320 A1).
Regarding claim 9, Pieron suggests—where Deursen does not disclose—wherein the game result of the first game is a result that determines an order of characters that participated in the first game, and wherein the subset creating function creates the subset on the basis of the order of the characters determined by the game result of the first game (Fig. 4).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the .

Allowable Subject Matter
Claims 4, 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715